
	

115 S2825 IS: Air Designation Actions in Areas of Pollutant Transport Act
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2825
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2018
			Mr. Flake (for himself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Clean Air Act to modify provisions relating to international border areas, marginal
			 areas, and rural transport areas, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Air Designation Actions in Areas of Pollutant Transport Act or the ADAAPT Act. 2.Amendments to the Clean Air Act (a)International border areasSection 179B of the Clean Air Act (42 U.S.C. 7509a) is amended—
 (1)in subsection (a)(1)— (A)by striking the Act and inserting this Act; and
 (B)by striking , and and inserting ; and; (2)in subsection (b), by striking section 181(a)(2) or (5) and inserting section 181(b)(2);
 (3)in subsection (c), by striking or (9); and (4)by adding at the end the following:
					
 (e)Action on demonstrationNot later than 180 days after the date on which the Administrator receives a demonstration of attainment submitted by a State under subsection (b), (c), or (d), the Administrator shall approve or disapprove the demonstration..
 (b)Marginal areasSection 182(a)(2) of the Clean Air Act (42 U.S.C. 7511a(a)(2)) is amended— (1)in the matter preceding subparagraph (A), by striking requirements— and inserting requirements:; and
 (2)in subparagraph (C)— (A)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately;
 (B)in the matter preceding subclause (I) (as so designated), by striking Within and inserting the following:  (i)RevisionSubject to clause (ii), not later than; and
 (C)by adding at the end the following:  (ii)Certain nonattainment areas (I)ApplicabilitySection 173(a)(1) shall not apply to a revision submitted to the Administrator under clause (i) for a nonattainment area described in subclause (III).
 (II)Best available control technologyWith respect to a revision submitted to the Administrator under clause (i) for a nonattainment area described in subclause (III), a State may substitute the best available control technology (as defined in section 169) for the lowest achievable emission rate.
 (III)Nonattainment areasA nonattainment area described in this subclause is a nonattainment area— (aa)with an implementation plan or plan revision approved under section 179B(a);
 (bb)for which the Administrator has approved a demonstration of attainment for ozone under section 179B(b); or
 (cc)that is treated by the Administrator as a rural transport area (within the meaning of subsection (h)(2))..
 (c)Rural transport areasSection 182(h) of the Clean Air Act (42 U.S.C. 7511a(h)) is amended— (1)in paragraph (1), by striking does not include and all that follows through , which area; and
 (2)by adding at the end the following:  (3)TimelineNot later than 180 days after the date on which the Administrator receives a demonstration submitted by a State to secure treatment by the Administrator of an ozone nonattainment area in the State as a rural transport area (within the meaning of paragraph (2)), the Administrator shall—
 (A)approve or disapprove the demonstration; and (B)make, or decline to make, a finding under paragraph (2)..
				
